            Case 1:20-cv-04883-DLC Document 37 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 New Fortune, Inc.,
                                                              20 Civ. 04883
                                     Plaintiff,

                      -against-                             MOTION FOR
                                                            RECONSIDERATION
 Apex Logistics International (CN) Ltd., and
 Aeroflot Airlines,

                                   Defendants.




                                  NOTICE OF MOTION

       PLEASE TAKE NOTICE that Plaintiff, New Fortune, Inc. (“Plaintiff”, “NFI” or “New

Fortune”), upon the Memorandum of Law of Louis J. Maione, Esq., dated February 11, 2021,

will move this Court, pursuant to Federal Rule of Civil Procedure 59(e) and Local Rule 6.3 for

leave to reargue and for reconsideration of the Court’s Opinion and Order, dated and filed on

January 29, 2021, dismissing NFI’s Amended Complaint.



February 11, 2021
New York, N.Y.
                                                  LOUIS J. MAIONE, P.C.


                                                   By: Louis J. Maione
                                                     Louis J. Maione, Esq. (8589)
                                                     303 East 57th Street, 30th Fl.
                                                     New York, N.Y. 10022
                                                     (917) 549-5693
                                                     Attorney for Plaintiff




1598177-5
